Citation Nr: 9909219	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas




THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987 with additional service in the National Guard 
from October 1987 to February 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
RO.  

In February 1998, this case was remanded by the Board for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently has bilateral hearing disability due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1131, 1137, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Veterans Appeals (Court) has 
further defined a well-grounded claim as a plausible claim, 
one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are completely devoid 
of evidence of a hearing loss.  Indeed, at his examination at 
the time of separation, the veteran reported that he had no 
history of hearing loss.  A separation audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	 10		   0		  10		   5		  10		  
15
Left	 15		   5		  10		   5		  10		  25

There is no medical evidence to establish that the veteran 
had a hearing disability during service.  Furthermore, no 
medical evidence has been submitted to establish that the 
veteran currently has a hearing disability for VA purposes.  

The Board is cognizant of the veteran's assertions that he 
currently has bilateral hearing loss which started in 
service.  As a lay person, however, he is not competent to 
offer an opinion as to the questions of medical diagnosis or 
causation presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As there is no competent 
evidence of any current hearing disability, the Board finds 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  38 U.S.C.A. § 5107.  

The Board would also note that the fact that the VA initially 
authorized an examination for the veteran's claimed bilateral 
hearing loss does not mean that the veteran, who did not 
fulfill his statutory requirements to establish a well-
grounded claim, is entitled to the duty to assist.  Slater v. 
Brown, 9 Vet. App. 240 (1996)  (Whether a VA examination 
should be conducted under 38 C.F.R. § 3.326 is an issue that 
arises only where a claim has already been determined to be 
well-grounded).  

However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a veteran of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that another  remand is not required in this 
case.  The veteran has not put VA on notice that competent 
evidence exists that supports his claim that he has a 
bilateral hearing loss related to disease or injury which was 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth above well grounded.  



ORDER

Service connection for bilateral hearing loss is denied, as a 
well-grounded claim has not been presented.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


